Per Curiam:
We think the defendant was entitled to information as to tlié present whereabouts of the plaintiff before she should be compelled to try the action. The' order should be reversed, with ten dollars costs and disbursements, and the motion granted requiring the plaintiff’s attorney to inform the defendant’s attorney as to the present address of the plaintiff. All proceedings on the part of the plaintiff are stayed until twenty days after such information is given. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Crder reversed, with ten dollars costs and disbursements, and motion granted as stated in opinion; proceedings in the meantime stayed. Settle order on notice.